             Case 2:20-cv-02335-CMR Document 7 Filed 05/26/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ABDUL-RAHEEM ALONZO                             :
HUMPHREY,                                       :
    Plaintiff,                                  :
                                                :
        v.                                      :        CIVIL ACTION NO. 20-CV-2335
                                                :
PENNSYLVANIA COURT OF                           :
COMMON PLEAS OF                                 :
PHILADLEPHIA, et al.,                           :
     Defendants.                                :

                                               ORDER

        AND NOW, this 26th day of May 2020, upon consideration of Plaintiff Abdul-Raheem

Alonzo Humphrey’s Motion to Proceed In Forma Pauperis (ECF No. 1), and Complaint (ECF

No. 2) it is ORDERED that:

        1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.      The Complaint is DEEMED filed.

        3.      The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons set

forth in the accompanying memorandum opinion.

        4.      Plaintiff may file an amended complaint no later than June 26, 2020, if he can

state a claim over which this Court may exercise jurisdiction. If an amended complaint is not

filed, the case will be closed. In the alternative, the dismissal is without prejudice to Plaintiff’s

ability to seek relief in the appropriate state court.

                                                BY THE COURT:


                                                /s/ Cynthia M. Rufe

                                                CYNTHIA M. RUFE, J.
